Mathews, J.
delivered the opinion of the court. Believing the defendant and appellee to be liable for one half of the debts contracted by her husband, Lewis H. Gardner, during their marriage, for the reasons adduced in the case of Lauderdale vs. Cox, in which judgment was lately rendered, we find it necessary to reverse the judgment of the district court. Ante, 716.
It is therefore, ordered that it be annulled, avoided and reversed, and it is further ordefed, adjudged and decreed that the plaintiff and appellant do recover, from the defendant and appellee, the sum of five hundred dollars, with legal interest from the judicial demand, until paid, to be levied one half thereof on the property of said defendant, and the other half on that of the estate of her husband, Lewis H. Gardner, and that the appellee pay the costs of this appeal.